DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the application claims foreign priority to 10-2020-0010923 filed 30 January 2020 in the Republic of Korea.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate each step in Fig 3.  According to paragraphs [0054] and [0057], the four steps should be labeled as steps 310, 320, 330 and 340.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 970 (Fig 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-16 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record fails to explicitly disclose the claimed limitations in their entirety.
US Patent 10,296,538 to Jiang et al teaches a keyword classifier and a category/image mapping module to generate a category and a keyword combination for an image. 
US PGPub 2016/0062903 to Gao et al teaches storing cache entries based on categories and determining categories for cache entries.
US Patent No 10,579,902 to Lim teaches using AI to determine at least one image related to text.
US PGPub 2017/0255681 to Giunio-Zorkin teaches speculative or pre-caching of content.
The references in combination or individually fail to explicitly teach the limitations of acquiring retrieved information, which includes at least one of a retrieved image and an image address, and a user query on the basis of a search result of an image search engine; detecting a keyword-category combination on the basis of a type of the acquired user query; determining whether cache data that matches the detected keyword-category combination exists; generating, in response to absence of the cache data that matches the keyword- category combination, an object-category combination through an AI technology-based object detection on the acquired retrieved information; performing matching between the acquired keyword-category combination and the object-category combination to, when the acquired keyword-category combination and the object-category combination match each other, display an image from which the object- category combination is detected; and mapping and storing the keyword-category combination and the retrieved information as new cache data, wherein the AI technology includes at least one of a natural language processing technology and an image object recognition technology found in each of the independent claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167